Name: 2002/982/EC: Commission Decision of 16 December 2002 on the continuation of Community comparative trials and tests on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens under Council Directive 98/56/EC (Text with EEA relevance)
 Type: Decision
 Subject Matter: agricultural activity;  agricultural policy;  environmental policy;  natural and applied sciences
 Date Published: 2002-12-17

 Avis juridique important|32002D09822002/982/EC: Commission Decision of 16 December 2002 on the continuation of Community comparative trials and tests on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens under Council Directive 98/56/EC (Text with EEA relevance) Official Journal L 341 , 17/12/2002 P. 0068 - 0068Commission Decisionof 16 December 2002on the continuation of Community comparative trials and tests on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens under Council Directive 98/56/EC(Text with EEA relevance)(2002/982/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(1),Having regard to Commission Decision 2001/898/EC of 12 December 2001 setting out the arrangements for Community comparative trials and tests on propagating material of ornamental plants under Council Directive 98/56/EC(2), and in particular Article 2 thereof,Whereas:(1) Decision 2001/898/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 98/56/EC as regards ornamental plants of Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens from 2002 to 2004.(2) Tests and trials carried out in 2002 should be continued in 2003,HAS DECIDED AS FOLLOWS:Sole ArticleCommunity comparative trials and tests which began in 2002 on propagating material of ornamental plants of Chamaecyparis, Ligustrum vulgare and Euphorbia fulgens shall be continued in 2003 in accordance with Decision 2002/898/EC.Done at Brussels, 16 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 226, 13.8.1998, p. 16.(2) OJ L 331, 15.12.2001, p. 101.